        Case 5:16-cv-06370-EJD Document 434 Filed 10/28/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
                                Honorable Edward J. Davila
                                  Courtroom 1 - 5th Floor

                      TITLE: Optronic v Ningbo Sunny
                      CASE NUMBER: 5:16cv06370EJD
                              Minute Order and Trial Log
Date: 10/28/2019
Time in Court: 1:50-3:35pm,3:53-5:08pm
Total: 3 Hrs.
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez/Lee-Anne Shortridge
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Noah Hagey, Matthew Borden, Ronald Fisher, Jeffrey Theodore
Defendant Attorney(s) present: Michael Scarborough, Thomas Dillickrath, Leo Caseria, Dylan
Ballard, Joy Siu
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 6)

Further Jury Trial held. Testimony heard and evidence entered.
Witness #1 – Wenjun (Peter) Ni, Witness #2 Joseph Lupica


Please see trial log attached.
Further Jury Trial set for Tuesday, November 5, 2019 at 8:30 am

The following exhibits are marked for identification:
Plaintiffs: 1157,1828,1400,1078
Defendants: None

The following exhibits are admitted into evidence:
Plaintiffs: 1157,1828,1400
Defendants: None

///



                                                                                Adriana M. Kratzmann
                                                                                    Courtroom Deputy
                                                                                     Original: E-Filed
      Case 5:16-cv-06370-EJD Document 434 Filed 10/28/19 Page 2 of 3



                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA

                        Case Name: Optronic v Ningbo Sunny
                              Case No: 16cv06370EJD

                                   TRIAL LOG

TRIAL DATE: 10/28/2019         REPORTER(S):                       CLERK:
                               Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                               Shortridge
PLF   DEFT     TIME       DESCRIPTION


              1:50 pm     Jury seated. Court in session with Counsel

DX            1:50 pm     Direct examination of W#1 Wenjun (Peter) Ni with Mandarin Interpreter
                          (Jesse Liu) resumes by Defendants Counsel Leo Caseria
              3:35 pm     Direct examination concludes

              3:35 pm     Court takes 15 min recess

              3:53 pm     Jury seated. Court in session with Counsel

      RCX                 AS-ON re-cross examination of W#1 begins by Plaintiff’s Counsel
                          Matthew Boredon
      EX                  ADMITTED – EX 1157

      EX                  ADMITTED – EX 1828

              4:35 pm     W#1 testimony concludes and is excused

              4:36 pm     Plaintiff’s call witness W#2 Joseph Lupica – W#2 sworn

CX            4:37 pm     AS-ON cross examination of W#2 Joseph Lupica begins by Plaintiff’s
                          Counsel Noah Hagey
EX                        ADMITTED – EX 1400

EX                        IDENTIFICATION – EX 1078 (Objection sustained for admission)

              5:03 pm     W#2 steps down and to return for further testimony when jury trial
                          resumes

                                          2
Case 5:16-cv-06370-EJD Document 434 Filed 10/28/19 Page 3 of 3




        5:03 pm   Jury excused

        5:04 pm   Court in session with counsel outside presence of jury taking

        5:08 pm   Court adjourned. Further Jury Trial Tuesday 11/5/2019 at 8:30 am




                                  3
